MEMORANDUM ***
Ms. Rekhter, pro se, appeals from a summary judgment dismissing her claims under 42 U.S.C. § 3604 (2000). Ms. Rekhter has not raised a genuine issue of fact whether the defendants discriminated against her on the basis of any protected status,1 nor has she raised a genuine issue whether the defendants’ policy had a significantly adverse or disproportionate impact on persons of a particular group.2 Summary judgment was proper.3
AFFIRMED.

 jjjjg disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. See Harris v. Itzhaki, 183 F.3d 1043, 1051 (9th Cir. 1999).


. See Pfaff v. United States Department of Housing, 88 F.3d 739, 745 (9th Cir. 1996).


. See Harris, 183 F.3d at 1051.